Citation Nr: 1455696	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-20 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1983.  He died in July 2009.  The appellant claims as the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appellant testified at a July 2014 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Virtual VA paperless claims file.  After the hearing, the appellant submitted additional evidence accompanied by a waiver of agency of original jurisdiction review.  See 38 C.F.R. § 20.1304(c) (2014).  

In addition to the paper claims file, the Board has reviewed the paperless claims files, which include additional relevant documents located in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in July 2009, at the age of 70; the immediate cause of death as shown on the death certificate was cardio-respiratory arrest, due to gastrointestinal hemorrhage, due to peptic ulcer (presumed); conditions contributing to death were listed as end stage renal disease and hypertension.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder and other disabilities not relevant to the issue on appeal.

3.  The evidence is at least evenly balanced as to whether the hypertension that was a contributory cause of the Veteran's death was related to his active service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, any notice defect or duty to assist failure is harmless and does not warrant further discussion.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order for service connection for the cause of a Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  When it is determined that a Veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101 (West 2014).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

The evidence establishes that the Veteran's hypertension was a contributory cause of death.  Hypertension was listed on the death certificate as a condition contributing to death.  Additionally, both an April 2010 VA opinion and the September 2014 opinion of Dr. Hardin explain that hypertension led to chronic renal failure, which predisposed the Veteran to peptic ulcer disease, which led to bleeding and subsequent cardiopulmonary arrest. 

The appellant has raised various theories relating the Veteran's death to service, including in-service Agent Orange exposure and service-connected posttraumatic stress disorder.  As the Board finds that service connection for hypertension is warranted on a direct basis, additional theories of entitlement need not be discussed.  

The evidence, including medical records from Eisenhower Army Medical Center and Columbia Heart, establishes that the Veteran had hypertension.  The Veteran's service treatment records document elevated blood pressure readings.  The remaining question is whether the Veteran's hypertension is related to service, including elevated blood pressure in service.  

The Board finds that the evidence is at least evenly balanced with respect to whether the Veteran's hypertension is related to service.  The September 2014 opinion by Dr. Hardin, which was based on a review of the Veteran's claims file, explains that elevated blood pressure readings in service, in-service treatment with Oretic (a medication used to treat high blood pressure and hypertension), and albumin in the Veteran's urine at his discharge physical (which was likely an indication of some kidney damage due to high blood pressure), all indicate onset of hypertension in service, notwithstanding the absence of a formal in-service diagnosis.  The VA doctor who prepared an April 2010 opinion found that hypertension was not related to service, focusing on the absence of an in-service diagnosis, but failed to address in-service treatment with Oretic or elevated blood pressure readings after the early 1970s, including a December 1979 reading of 140/90 and a November 1982 reading of 130/90; rather, the VA doctor indicated that the Veteran was not treated with any antihypertensive medication and that his blood pressure was normal from the early 1980s until his discharge.  The April 2010 VA opinion is either based on an inaccurate factual premise or fails to explain its conclusions as to why Oretic was not being used as an antihypertensive and why the Veteran's blood pressure was normal despite the elevated blood pressure readings documented in the service treatment records.  Therefore, the opinion is entitled to little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, the VA opinion seems to place too much emphasis on the absence of an in-service diagnosis, which as noted above is not required to establish service connection.  Resolving reasonable doubt in the appellant's favor, service connection for hypertension, a contributory cause of the Veteran's death, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


